        Case 18-16907-amc              Doc 52 Filed 12/05/18 Entered 12/06/18 01:42:23                               Desc Imaged
                                            Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 18-16907-jkf
Victor H. Maia                                                                                             Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: John                         Page 1 of 1                          Date Rcvd: Dec 03, 2018
                                      Form ID: pdf900                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 05, 2018.
db             +Victor H. Maia,   79 Redwood Drive,   Richboro, PA 18954-1646

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Dec 04 2018 03:14:15     U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,   Room 1250,   615 Chestnut Street,   Philadelphia, PA 19106-4404
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 05, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 3, 2018 at the address(es) listed below:
              DENISE A. KUHN   on behalf of Creditor    Commonwealth of Pennsylvania, Department of Revenue
               dkuhn@attorneygeneral.gov
              EDMOND M. GEORGE   on behalf of Debtor Victor H. Maia
               angela.baglanzis@obermayer.com;michael.vagnoni@obermayer.com;Lucille.acello@obermayer.com;alicia.
               sandoval@obermayer.com
              GEORGE M. CONWAY   on behalf of U.S. Trustee     United States Trustee george.m.conway@usdoj.gov
              JILL MANUEL-COUGHLIN     on behalf of Creditor    WELLS FARGO BANK, N.A. jill@pkallc.com,
               chris.amann@pkallc.com;nick.bracey@pkallc.com;samantha.gonzalez@pkallc.com;harry.reese@pkallc.com
               ;mary.raynor-paul@pkallc.com;amanda.rauer@pkallc.com
              MICHAEL D. VAGNONI    on behalf of Debtor Victor H. Maia michael.vagnoni@obermayer.com,
               Lucille.acello@obermayer.com;Alicia.sandoval@obermayer.com;angela.baglanzis@obermayer.com
              PAMELA ELCHERT THURMOND    on behalf of Creditor    City of Philadelphia pamela.thurmond@phila.gov,
               karena.blaylock@phila.gov
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                              TOTAL: 7
Case 18-16907-amc          Doc 52 Filed 12/05/18 Entered 12/06/18 01:42:23                  Desc Imaged
                                Certificate of Notice Page 2 of 3


                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                           :
     In re:                                                :   Chapter 11
                                                           :
     VICTOR H. MAIA,                                       :   Case No. 18-16907-JKF
                                                           :
                               Debtor.                     :
                                                           :

                                     ORDER6(77,1*(;3(',7('+($5,1*

            AND NOW, upon consideration of the Combined Motion For Expedited
    Consideration And Limited Notice Of The Motion Of Victor H. Maia To Reconsider The
    November 30, 2018 Order Of The Bankruptcy Court Dismissing Bankruptcy Case And To
    Reopen Bankruptcy Case (the “Motion”); and request for an expedited hearing thereon, and
    sufficient cause being shown, it is hereby ORDERED that:

    1.        The request for an expedited hearing is GRANTED.

    2.                                                                             %FDFNCFS 
              A hearing to consider the Motion shall be and hereby is scheduled on ______________,
                 QN
              at ______________,   in Bankruptcy Courtroom #3, Robert N.C. Nix, Sir., Federal
              Building & Post Office, 900 Market Street, 2nd Floor, Philadelphia, Pennsylvania.

    3.        Written objections or other responsive pleadings to the Motion (while not required) may
              be filed up to the time of the hearing and all objections will be considered at the hearing.

    4.        The Movant shall serve the Motion and this Order on the U.S. Trustee, the case Trustee
              (if any), the individual Respondent(s) (if any), the Debtor, all secured creditors and all
              priority creditors by overnight mail, facsimile transmission or e-mail transmission no
                                            %FDFNCFS 
              later than 5:00 p.m. on _____________________.       If hearing is scheduled less than 48
              hours after the Movant receives this Order, Movant shall give immediate telephonic
              notice of the hearing to the above as well.

    5.        The Movant shall serve this Order and the Notice of Motion in confirmatory with Local
              Bankruptcy Form 9014-3 on all parties in interest, including all creditors, by regular mail
                                          %FDFNCFS 
              no later than 5:00 p.m. on _____________________.




                                                       1
                    4849-6605-5297
Case 18-16907-amc      Doc 52 Filed 12/05/18 Entered 12/06/18 01:42:23                 Desc Imaged
                            Certificate of Notice Page 3 of 3



    6.    Prior to the hearing, the Movant shall file a Certificate setting forth the compliance with
          the service requirements of Paragraphs 4 and 5 above as applicable.

                                               BY THE COURT:


           %FDFNCFS 
    Dated_____________
                                               HONORABLE JEAN K. FITZSIMON
                                               UNITED STATES BANKRUPTCY JUDGE




                                                   2
                4849-6605-5297
